 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.3
 
 
NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE HEREUNDER HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT (AS DEFINED BELOW), OR APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT, (II) UNLESS
SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT OR (III) UNLESS SOLD PURSUANT TO RULE 144 OR
RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THESE SECURITIES.
 
AEOLUS PHARMACEUTICALS, INC.
 
COMMON STOCK WARRANT
 
THIS CERTIFIES THAT, for value received, the Holder is entitled to purchase, and
Aeolus Pharmaceuticals, Inc., a Delaware corporation (the “Company”), promises
and agrees to sell and issue to the Holder, at any time, or from time to time,
during the Exercise Period, up to shares of Common Stock, par value $0.01 per
share (the “Common Stock”), of the Company, at the Exercise Price, subject to
the provisions and upon the terms and conditions hereinafter set forth.  This
Warrant is one of the Unit Warrants issued in the Offering.
 
1. Definitions of Certain Terms.  In addition to the terms defined elsewhere in
this Warrant, the following terms have the following meanings:
 
(a) “Business Day” means a day on which banks are open for business in the city
of New York.
 
(b) “Commission” means the U.S. Securities and Exchange Commission.
 
(c) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
(d) “Exercise Price” means the price at which the Holder may purchase one share
of Common Stock upon exercise of this Warrant as determined from time to time
pursuant to the provisions hereof.  The initial Exercise Price is $0.40 per
share, subject to adjustment as provided herein.
 
(e) “Expiration Date” means the fifth anniversary of the Initial Exercise Date.
 
(f) “Holder” means a record holder of the Warrant or shares of Common Stock
obtained or obtainable upon exercise of the Warrant, as applicable.  The initial
Holder is .
 
 
 
 

--------------------------------------------------------------------------------

 
 
(g) “Initial Exercise Date” means the Issue Date.
 
(h) “Issue Date” means                , 2012.
 
(i) “Offering” shall have the meaning ascribed to such term in the Purchase
Agreement and is incorporated herein by this reference.
 
(j) “Purchase Agreement” means that certain Securities Purchase Agreement, dated
as of the Issue Date, between the Company and the purchasers of Units specified
therein.
 
(k) “Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the Issue Date, between the Company and the purchasers of
the Units specified therein.
 
(l) “Securities Act” means the Securities Act of 1933, as amended.
 
(m) “Unit” means a unit consisting of (i) one (1) share of Common Stock, and
(ii) a warrant to purchase 0.75 share of Common Stock, issued pursuant to the
terms of the Purchase Agreement.
 
(n) “Unit Warrants” means, collectively, the warrants issued to the investors in
the Offering, as more fully described in the Purchase Agreement.
 
(o) “Warrant” means this warrant and any warrant or warrants hereafter issued as
a consequence of the exercise or transfer of this warrant in whole or in part.
 
2. Exercise of Warrant.
 
(a) Manner of Exercise.  This Warrant may be exercised, in whole or in part, at
any time or from time to time, during the period commencing as of 9:30:01 a.m.,
New York time, on the day immediately following the Initial Exercise Date and
ending as of 5:30 p.m., New York time, on the Expiration Date (the “Exercise
Period”), for                     fully paid and non-assessable shares of Common
Stock (the “Warrant Shares”), for an exercise price per share equal to the
Exercise Price, by delivery to the Company at its headquarters, or at such other
place as is designated in writing by the Company, of:
 
(i) a duly executed Notice of Exercise, substantially in the form of Attachment
I attached hereto and incorporated by reference herein;
 
(ii) this Warrant; and
 
(iii) payment of an amount in cash equal to the product of the Exercise Price
multiplied by the number of Warrant Shares being purchased upon such exercise,
with such payment being in the form of a wire transfer of funds to an account
designated in writing by the Company.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
The date on which the Company receives the Notice of Exercise, this Warrant, and
the Exercise Price payable with respect to the Warrant Shares being purchased
shall be deemed to be the date of exercise (the “Date of Exercise”).
 
(b) Cashless Exercise. Notwithstanding the provisions of Section 2(a) above
(requiring payment by wire transfer), the Company agrees that, if at the time of
exercise hereof there is no effective registration statement registering, or the
prospectus contained therein is not available for the issuance of the Warrant
Shares to the Holder, then Holder shall have the right at such time to exercise
this Warrant in full or in part on a cashless basis, computed using the
following formula:
 
X = Y (A - B)
     A
 
Where:
 
X = The number of Warrant Shares to be issued to the Holder pursuant to this
cashless exercise;
 
Y = The number of Warrant Shares in respect of which the net issue election is
made;
 
A = The Fair Market Value  (as defined below) of one Warrant Share at the time
the cashless exercise election is made; and
 
B = The Exercise Price then in effect at the time of such exercise.
 
The term “Fair Market Value” shall mean, on any given day: (A) if the class of
Warrant Shares is exchange-traded, the average of the closing sales prices per
share of the class of Warrant Shares for the trading day prior to the applicable
date of determination of Fair Market Value; or (B) if the class of Warrant
Shares is not listed or admitted to trading on any securities exchange but is
regularly traded in any over-the-counter market, then the average of the bid and
ask prices per share of the class of Warrant Shares for trading day prior to the
applicable date of determination of Fair Market Value; or (C) if the class of
Warrant Shares is not traded as described in clauses (A) or (B), then the per
share fair market value of the class of Warrant Shares as determined in good
faith by the Company’s Board of Directors.
 
(c) Delivery of Certificates.  Subject to the provisions below, upon receipt of
the Notice of Exercise, the Company shall as soon as reasonably practicable
instruct its transfer agent to prepare certificates for the Warrant Shares to be
received by the Holder upon such exercise.  The Company shall, at its own cost
and expense, cause the transfer agent to deliver such certificates to the Holder
(or to such other nominee as may be designated by the Holder) within three
Business Days following the Date of Exercise (the “Delivery Period”).  The
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised as of the Date of Exercise, irrespective of the date such certificates
are actually delivered by the transfer agent to the Holder or are credited to
the Holder’s Depository Trust Company (“DTC”) account, as the case may be.  If
fewer than all of the Warrant Shares purchasable under the Warrant are
purchased, the Company will, upon such partial exercise, execute and deliver to
the Holder a new Warrant (dated as of the Issue Date), in the same form and
tenor as this Warrant, evidencing that portion of the Warrant not exercised.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(d) Delivery of Electronic Shares. In lieu of delivering physical certificates
representing the Warrant Shares issuable upon exercise (provided that the
transfer agent is participating in the DTC Fast Automated Securities Transfer
program and provided further that the Holder provides the transfer agent with
information required in order to issue such Warrant Shares to the Holder
electronically), upon the request of the Holder as set forth in the Notice of
Exercise, the Company shall cause its transfer agent to electronically transmit,
within the Delivery Period, the Warrant Shares issuable upon exercise to the
Holder by crediting Holder’s account with DTC through its Deposit Withdrawal
Agent Commission system.  Any delivery not effected by electronic transmission
shall be effected by delivery of physical certificates.
 
(e) No Fractional Shares.  If a fractional share of Warrant Shares would, but
for the provisions of this Section 2(d), be issuable upon exercise of the rights
represented by this Warrant, the Company shall (i) round a half share or greater
to be delivered to Holder up to the next whole share and (ii) round a
less-than-half share to be delivered to Holder down to the nearest whole share.
 
(f) Buy-In.  Notwithstanding anything else to the contrary contained herein, in
addition to any other rights available to the Holder, if the Company fails to
cause its transfer agent to transmit to the Holder a certificate or certificates
representing the applicable Warrant Shares purchased upon exercise hereof or
credit the Holder’s balance account with DTC, as applicable, on or before the
end of the Delivery Period (other than a failure caused by any incorrect or
incomplete information provided by Holder to the Company hereunder), and if
after such date the Holder purchases shares of Common Stock to deliver in
satisfaction of a sale by the Holder of Warrant Shares that the Holder
anticipated receiving from the Company upon exercise of this Warrant (a
“Buy-In”), then the Company shall, within three Business Days after the Holder’s
request, (1) pay cash to the Holder the amount by which (x) the Holder’s total
purchase price (including commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
Warrant Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue, by (B) the price at which the sell order
giving rise to such purchase obligation was executed, and (2) at the option of
the Holder, either reinstate the portion of the Warrant and equivalent number of
Warrant Shares for which such exercise was not honored, or deliver to the Holder
the number of Warrant Shares that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder.  The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In, together with applicable confirmations and other
evidence reasonably requested by the Company.  Nothing herein shall limit the
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing the Warrant Shares as required pursuant to the terms
hereof.
 
(g) No Charge to Holder Upon Issuance.  The issuance of Warrant Shares upon
exercise of this Warrant shall be made without charge to Holder for any issuance
tax in respect thereof or other cost incurred by the Company in connection with
such exercise and the related issuance of Warrant Shares (other than any
transfer taxes resulting from the issuance of Warrant Shares to any person other
than Holder).
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(h) Reservation of Shares.  During the Exercise Period, the Company shall
reserve and keep available out of its authorized but unissued Common Stock such
number of Warrant Shares issuable upon the full exercise of this Warrant.  All
Warrant Shares which are so issuable shall, when issued and upon the payment of
the applicable Exercise Price, be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens and charges and not subject to the
pre-emptive rights of any holder of Common Stock or any other class or series of
stock of the Company.  During the Exercise Period, the Company shall not take
any action which would cause the number of authorized but unissued Common Stock
to be less than the number of such shares required to be reserved hereunder for
issuance upon exercise of this Warrant.
 
(i) Limitations on Exercises.  Notwithstanding anything to the contrary
contained in this Warrant, this Warrant shall not be exercisable by the Holder
hereof to the extent (but only to the extent) that the Holder or any of its
affiliates would beneficially own in excess of 9.98% (the “Maximum Percentage”)
of the Common Stock.  To the extent the above limitation applies, the
determination of whether this Warrant shall be exercisable (vis-à-vis other
convertible, exercisable or exchangeable securities owned by the Holder or any
of its affiliates) and of which such securities shall be exercisable (as among
all such securities owned by the Holder) shall, subject to such Maximum
Percentage limitation, be determined on the basis of the first submission to the
Company for conversion, exercise or exchange (as the case may be).  No prior
inability to exercise this Warrant pursuant to this paragraph shall have any
effect on the applicability of the provisions of this paragraph with respect to
any subsequent determination of exercisability.  For the purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the Exchange
Act.  The limitations contained in this paragraph shall apply to a successor
Holder of this Warrant.  For any reason at any time, upon the written or oral
request of the Holder, the Company shall within one (1) Business Day confirm
orally and in writing to the Holder the number of shares of Common Stock then
outstanding, including by virtue of any prior conversion or exercise of
convertible or exercisable securities into Common Stock.
 
3. Adjustments in Certain Events.  The number, class, and price of Warrant
Shares for which this Warrant may be exercised are subject to adjustment from
time to time upon the happening of certain events as follows:
 
(a) Subdivisions, Combinations and Other Issuances.  If the outstanding shares
of the Company’s Common Stock are divided into a greater number of shares, by
forward stock split or otherwise, or a dividend in stock is paid on the Common
Stock, then the number of shares of Warrant Shares for which the Warrant is then
exercisable will be proportionately increased and the Exercise Price will be
proportionately reduced.  Conversely, if the outstanding shares of Common Stock
are combined into a smaller number of shares of Common Stock, by reverse stock
split or otherwise, then the number of Warrant Shares for which the Warrant is
then exercisable will be proportionately reduced and the Exercise Price will be
proportionately increased.  The increases and reductions provided for in this
Section 3(a) will be made with the intent and, as nearly as practicable, the
effect that neither the percentage of the total equity of the Company obtainable
on exercise of the Warrants nor the price payable for such percentage upon such
exercise will be affected by any event described in this Section 3(a).
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(b) Merger, Consolidation, Reclassification, Reorganization, Etc.  In case of
any change in the Common Stock through merger, consolidation, reclassification,
reorganization, partial or complete liquidation, purchase of all or
substantially all the assets of the Company, or other change in the capital
structure of the Company, then, as a condition of such change, lawful and
adequate provision will be made so that the Holder will have the right
thereafter to receive upon the exercise of the Warrant the kind and amount of
shares of stock or other securities or property to which the Holder would have
been entitled if, immediately prior to such event, the Holder had held the
number of Warrant Shares obtainable upon the exercise of the Warrant.  In any
such case, appropriate adjustment will be made in the application of the
provisions set forth herein with respect to the rights and interest thereafter
of the Holder, to the end that the provisions set forth herein will thereafter
be applicable, as nearly as reasonably may be, in relation to any shares of
stock or other property thereafter deliverable upon the exercise of the
Warrant.  The Company will not permit any change in its capital structure to
occur unless the issuer of the shares of stock or other securities to be
received by the Holder, if not the Company, agrees to be bound by and comply
with the provisions of this Warrant.
 
(c) Notice of Record Date, Etc.  In the event the Company shall propose to take
any action of the types requiring an adjustment pursuant to this Section 3 or a
dissolution, liquidation or winding up of the Company shall be proposed, the
Company shall give notice to Holder as provided in Section 6 below, which notice
shall specify the record date, if any, with respect to any such action and the
date on which such action is to take place.  Such notice shall also set forth
such facts with respect thereto as shall be reasonably necessary to indicate the
effect of such action (to the extent such effect may be known at the date of
such notice) on the Exercise Price and the number, kind or class of shares or
other securities or property which shall be deliverable or purchasable upon the
occurrence of such action or deliverable upon the exercise of the Warrant.  In
the case of any action which will require the fixing of a record date, unless
otherwise provided in this Warrant, such notice shall be given at least twenty
(20) days prior to the date so fixed, and in case of all other action, such
notice shall be given at least thirty (30) days prior to the taking of such
proposed action.
 
(d) If securities of the Company or securities of any subsidiary of the Company
are distributed pro rata to holders of Common Stock, such number of securities
will be distributed to the Holder or its assignee upon exercise of its rights
hereunder as such Holder or assignee would have been entitled to if this Warrant
had been exercised prior to the record date for such distribution.  The
provisions with respect to adjustment of the Common Stock provided in this
Section 3 will also apply to the securities to which the Holder or its assignee
is entitled under this Section 3(d).
 
4. No Rights as a Stockholder.  Except as otherwise provided herein, the Holder
will not, by virtue of ownership of the Warrant, be entitled to any rights of a
stockholder of the Company but will, upon written request to the Company, be
entitled to receive such quarterly or annual reports as the Company distributes
to its stockholders.
 
5. Restrictions on Transfer; Legends.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(a) Registration or Exemption Required. Assuming the accuracy of the
representations and warranties of the Holder contained in the Purchase
Agreement, this Warrant has been issued in a transaction exempt from the
registration requirements of the Securities Act by virtue of Regulation D and
exempt from state registration or qualification under applicable state laws.
Neither this Warrant nor the Warrant Shares may be pledged, transferred, sold or
assigned except pursuant to an effective registration statement or an exemption
to the registration requirements of the Securities Act and applicable state
laws.
 
(b) Restrictive Legend. The Holder understands that until such time as this
Warrant and the Warrant Shares have been registered under the Securities Act as
contemplated by the Registration Rights Agreement, or otherwise may be sold
pursuant to Rule 144 under the Securities Act or an exemption from registration
under the Securities Act without any restriction as to the number of securities
as of a particular date that can then be immediately sold, this Warrant and the
Warrant Shares, as applicable, shall bear a restrictive legend in substantially
the form set forth on the cover page of this Warrant (and a stop-transfer order
may be placed against transfer of the certificates for such securities).
 
(c) Removal of Restrictive Legends. This Warrant and the certificates evidencing
the Warrant Shares, as applicable, shall not contain any legend restricting the
transfer thereof: (A) following any sale of such Warrant and/or the Warrant
Shares pursuant to Rule 144, or (B) if such Warrant and Warrant Shares are
eligible for sale under Rule 144(b)(1), or (C) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) and
the Company shall have received an opinion of counsel to the Holder in form
reasonably acceptable to the Company to such effect (collectively, the
“Unrestricted Conditions”).  The Company shall cause its counsel to issue a
legal opinion to its transfer agent if required by the transfer agent to effect
the issuance of this Warrant or the Warrant Shares, as applicable, without a
restrictive legend or removal of the legend hereunder.  The Company agrees that
at such time as the Unrestricted Conditions are met, it will, no later than
three (3) Trading Days following the delivery by the Holder to the Company or
the transfer agent of this Warrant and a certificate representing Warrant
Shares, as applicable, issued with a restrictive legend, deliver or cause to be
delivered to such Holder this Warrant and/or a certificate (or electronic
transfer) representing such shares that is free from all restrictive and other
legends.
 
6. Notices; Adjustments.
 
(a) All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not, then on the next
business day; (iii) two (2) Business Days after having been sent by registered
or certified mail, return receipt requested, postage prepaid; or (iv) one (1)
Business Day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the Company or to Holder, as applicable, at the
respective addresses set forth on the signature page to the Purchase Agreement
or at such other address(es) as they may designate, respectively, by ten (10)
days advance written notice to the other party hereto.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(b) Upon the occurrence of any adjustments pursuant to Section 3 hereof, the
Company at its expense shall, as promptly as reasonably practicable but in any
event not later than 10 days thereafter, compute such adjustment in accordance
with the terms hereof and furnish to Holder a certificate setting forth such
adjustment and showing in detail the facts upon which such adjustment is based.
 
7. Non-Circumvention.  The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, and will at all times in good faith carry out all the provisions of
this Warrant and take all action as may be reasonably required to protect the
rights of the Holder.
 
8. Governing Law.  This Warrant shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of law
principles, and notwithstanding the fact that one or more counterparts hereof
may be executed outside of the state, or one or more of the obligations of the
parties hereunder are to be performed outside of the state.
 
9. Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft, or
destruction, of indemnity reasonably satisfactory to it, and, if mutilated, upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new Warrant, having terms and conditions identical to this Warrant, in lieu
hereof.
 
10. Modification and Waiver. The Warrant and any provision hereof may be
amended, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder of the Warrant.
 
11. Successors.  This Warrant shall be binding and inure to the benefit of the
parties and their respective successors and assigns hereunder; provided that
this Warrant may be assigned by Holder only in compliance with the conditions
specified in and in accordance with all of the terms of this Warrant.  This
Warrant does not create and shall not be construed as creating any rights
enforceable by any other person or corporation.
 
12. Headings.  The headings used in this Warrant are used for convenience only
and are not to be considered in construing or interpreting this Warrant.
 
13. Saturdays, Sundays, Holidays.  If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall be
a Saturday or a Sunday or shall be a legal holiday in the State of New York,
then such action may be taken or such right may be exercised on the next
succeeding day not a legal holiday.
 
14. Severability.  If any provision of this Warrant shall be held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions of this Warrant.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
15. Execution and Counterparts.  This Warrant may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one
instrument.  Any one of such counterparts shall be sufficient for the purpose of
proving the existence and terms of this Warrant, and no party shall be required
to produce an original or all of such counterparts in making such proof.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]
 
 
 
 
 
 
 
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Company and Holder have caused this Warrant to
be executed and delivered as of the Issue Date by an officer thereunto duly
authorized.
 
AEOLUS PHARMACEUTICALS, INC.
 
 
By:  /s/ Russell
Skibsted                                                                                 
Russell Skibsted
Chief Financial Officer and Secretary








Acknowledged and Agreed to as of the Issue Date:
 
Name of Purchaser: ________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
_________________________________
 
Name of Authorized Signatory: _______________________________________________
 
Title of Authorized Signatory: ________________________________________________
 
 
 
 
 
 
 
 
 
 
Signature Page to Common Stock Warrant
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT I
 
NOTICE OF EXERCISE
 
AEOLUS PHARMACEUTICALS, INC.
 


 
Attention:  __________________
 
The undersigned hereby elects to purchase, pursuant to the provisions of the
Common Stock Warrant issued by Aeolus Pharmaceuticals, Inc. as of __________,
2012, and held by the undersigned, the original of which is attached hereto, and
(check the applicable box):
 
¨
Tenders herewith payment of the Exercise Price in the form of cash, via wire
transfer of immediately available funds, in the amount of $____________ for
_________ shares of Common Stock.

 
¨
Elects the cashless exercise option pursuant to Section 2(b) of the Warrant, and
accordingly requests delivery of _________ shares of Common Stock, net, pursuant
to the following calculation:

 
X = Y (A-B)/A
 
 
(       ) = (_____) [(_____) - (_____)]/(_____)

 
Where
 
X =           The number of shares of Common Stock to be issued to the Holder
pursuant tothis cashless exercise;


Y =           The number of shares of Common Stock in respect of which the net
issue electionis made;


A =           The Fair Market Value of one share of Common Stock, as calculated
per theterms of the Warrant; and


B =           The Exercise Price then in effect as of the date of exercise.
 
Check if applicable:
 
¨
If this box is checked, as long as the Company’s transfer agent participates in
the DTC Fast Automated Securities Transfer program (“FAST”), and except as
otherwise provided in the next following sentence, the Company shall effect
delivery of the shares of Common Stock to the Holder by crediting to the account
of the Holder or its nominee at DTC (as specified in this Exercise Notice) with
the number of shares of Common Stock required to be delivered.  In the event
that the Company’s transfer agent is not a participant in FAST, or if the shares
of Common Stock are not otherwise eligible for delivery through FAST, the
Company shall effect delivery of the shares of Common Stock by delivering to
Holder or its nominee physical certificates representing such shares.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Information for Delivery of uncertificated shares by DWAC:


Account Number:                                
Account Name:                                   
DTC Number:                                       


 


 
HOLDER:
 


____________________________________________
Signature
 
Name: _______________________________________
 
Title:
_______________________________________                                                      
 
Date: _______________________________________
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------